Citation Nr: 0945150	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied of entitlement to service connection for 
an acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from April 1952 to February 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  By that rating action, the RO 
declined to reopen a previously denied claim for service 
connection for PTSD.  The Veteran appealed the RO's November 
2007 rating action to the Board.

In January 2009, the Veteran testified before a Decision 
Review Officer (DRO) at the Hartford, Connecticut RO.  A copy 
of the hearing transcript has been associated with the claims 
files. 

As will be discussed below, recent judicial precedent 
mandates that the Veteran's attempt to secure service 
connection for PTSD be adjudicated as an attempt to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder, to PTSD.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's current claim relates to service connection for 
PTSD.  A recent Court of Appeals for Veterans Claims (Court) 
decision, however, has held that when a Veteran, who is a lay 
person, files a claim for a specific psychiatric disability, 
VA must consider entitlement to service connection for any 
and all currently diagnosed psychiatric disabilities.  The 
Veteran is not competent to self-diagnose his illness, and a 
liberal reading of any claim requires VA to include other 
diagnoses in the claim.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has recharacterized the issue 
as stated on the title page.

In this case, in November 2006, VA received the Veteran's 
current claim for service connection for PTSD  He has 
previously been diagnosed with anxiety neurosis and bipolar 
disorder.  (See June 1979 and June 2004 VA psychiatric 
examination reports, respectively).  In March 1980, the RO 
denied entitlement to service connection for a nervous 
condition.  The RO held that there was no evidence that the 
Veteran's nervous condition, then diagnosed as anxiety 
neurosis decades after service discharge, had its onset 
during military service or was etiologically related thereto.  
There was also no evidence of a psychosis manifested to a 
compensable degree within a year of service discharge.  (See 
March 1980 rating action).  The Veteran thereafter failed to 
perfect an appeal.  Thus, the March 1980 rating action became 
final, and the Veteran must submit new and material evidence 
to reopen that part of the claim.  See 38 U.S.C.A. § 7105 (c) 
(West 2002); 38 C.F.R. § 20.302(a)(2009) (a claimant must 
file a notice of disagreement with a determination within one 
year from the date that that agency mails notice of the 
determination). 

In March 2003, the Veteran filed a claim of service 
connection for PTSD.  (See Veteran's representative's letter 
to VA).  Thereafter, by an August 2004 rating action, the RO 
denied the claim.  The RO held that there was no evidence of 
a verified in-service stressful event to support the 
Veteran's current diagnosis of PTSD.  The Veteran failed to 
perfect an appeal.  Consequently, the RO's August 2004 rating 
decision became final.  Id.  During this appeal, VA 
adjudicated only the claim of entitlement to service 
connection for PTSD.  

In light of Clemons, VA must adjudicate that part of the 
claim involving other diagnosed psychiatric disorders.  It is 
this same issue which must be considered now, and not merely 
PTSD.  

With regards to claims to reopen, a claimant must be notified 
of the evidence and information needed to reopen the claim, 
as well as the evidence and information needed to establish 
entitlement to the underlying claim.  Kent v. Nicholson, 19 
Vet. App. 473 (2006).  This notice must describe what 
evidence would be needed to substantiate the elements found 
insufficient to establish the underlying claim in the 
previous denial for service connection for an acquired 
psychiatric disorder, to include PTSD.  Such notice has not 
been provided to the Veteran.  Here, in a pre-adjudication 
January 2007 letter to the Veteran, the RO informed the 
Veteran of the reasons for the previous and final August 2004 
denial of his claim for service connection for PTSD 
(currently re-characterized as a petition to reopen a claim 
for an acquired psychiatric disorder, to include PTSD), 
namely an absence of a verifiable stressor to support his 
current diagnosis of PTSD.  

However, neither the RO's January 2007 pre-adjudication 
letter, or November 2007 appealed rating action discussed the 
full criteria for new and material evidence pursuant to 
38 C.F.R. § 3.156 (2009).  Under the revised standards 
(effective for petitions to reopen, such as in the Veteran's 
case, filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The November 2007 rating action provided the Veteran with the 
new and material evidence regulations, effective prior to 
August 29, 2001, which, as noted above, are inapplicable to 
the Veteran's current new and material evidence claim.  Thus, 
on remand, the RO/AMC must send the Veteran a duty-to-assist 
notice regarding his application to reopen his previously 
denied claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The letter must 
inform the Veteran of the definition of new and material 
evidence in accordance with 38 C.F.R. § 3.156 (2009), 
indicate what basis was deficient in the previous denial of 
his claim, describe the elements necessary to establish 
service connection for an acquired psychiatric disorder, to 
include PTSD, explain the division of responsibilities in 
obtaining evidence related to his claim, and comply fully 
with the requirements outlined in Kent.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must issue the Veteran a 
letter complying with the Veterans Claims 
Assistance Act of 2000, and Kent v. 
Nicholson, 20 Vet. App. 1 (2006) as to 
the Veteran's application to reopen his 
claims of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD under the 
correct standards as applicable to this 
matter.  

a.  Specifically, the Veteran must 
be advised that he was previously 
denied entitlement to service 
connection for a nervous condition 
and PTSD in rating actions, issued 
in March 1980 and August 2004, and 
that in order to reopen the claim of 
service connection, "material 
evidence" would be that which, by 
itself or when considered with 
previous evidence of record, must 
relate to an unestablished fact 
necessary to substantiate the 
underlying claim for service 
connection for an acquired 
psychiatric disorder, to include 
PTSD.  

b.  The RO/AMC will also 
specifically advise the Veteran in 
accordance with Kent of what 
evidence would substantiate the 
underlying claim for benefits.   


2.  After the passage of an appropriate 
period of time or upon the Veteran's 
response, the RO/AMC will readjudicate 
the Veteran's application to reopen the 
claim.  If appropriate, the RO/AMC will 
provide the Veteran any appropriate VA 
medical examinations.  See 38 U.S.C.A §  
5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical 
examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been 
submitted, the duty to assist does not 
attach); see also Woehlaert v. Nicholson, 
21 Vet.App. 456 (2007) (Holding that 
adequacy of VA medical examination mooted 
upon Board's determination that claimant 
not entitled to reopening of claim, and 
conduct of VA medical examination, when 
claimant had not presented new and 
material evidence.)    

3.  Thereafter, the claims files must be 
reviewed to ensure that all of the 
foregoing requested actions have been 
completed.  Then, the pending claim of 
whether new and material evidence has 
been received to reopen a previously 
denied claim for service connection for 
an acquired psychiatric disorder, to 
include PTSD must be readjudicated. 

If any benefit sought on appeal remains denied, the Veteran 
and his representative should be provided a supplemental 
statement of the case, and an adequate time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review. 


The purpose of this remand is to assist the Veteran with 
notice as to substantiation of his application to reopen the 
claims.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
new and material claim.  His cooperation in VA's efforts to 
develop his claim including reporting for any scheduled VA 
examination if such is directed by the RO/AMC, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of that claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


